
	

113 S2445 IS: Pause for Safety Act of 2014
U.S. Senate
2014-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2445
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2014
			Mrs. Boxer (for herself and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To provide family members and close associates of an individual who they fear is a danger to
			 himself, herself, or others new tools to prevent gun violence.
	
	
		1.Short title
			This Act may be cited as the
		  Pause for Safety Act of 2014.2.DefinitionsIn this Act—(1)the term close associate means, with respect to an individual—(A)a dating partner, friend, co-worker, or neighbor of the individual; or(B)any other person who has a relationship with the individual so as to be concerned about the safety
			 and well-being of the individual, as determined by a State;(2)the term family member means, with respect to an individual, a spouse, child, parent, sibling, grandchild, or grandparent
			 of the individual;(3)the term firearm has the meaning given the term in section 921 of title 18, United States Code;(4)the term gun violence prevention order means a written order, issued by a State court or signed by a magistrate (or other comparable
			 judicial officer), prohibiting a named individual from having under the
			 custody or control of the individual, owning,
			 purchasing, possessing, or receiving any firearms;(5)the term gun violence prevention warrant means a written order, issued by a State court or signed by a magistrate (or other comparable
			 judicial officer),  regarding an individual
			 who is subject to a gun violence prevention order and who is known to own
			 or possess 1 or more firearms, that  directs a law enforcement officer to
			 temporarily
			 seize and retain any firearm in the possession of the individual;(6)the term law enforcement officer means a public servant authorized by State law or by a State government
			 agency to engage in or supervise the prevention, detection, investigation,
			 or prosecution of an offense; and(7)the term wellness check means a visit conducted by a law enforcement officer to the residence of an
			 individual for the purpose of assessing whether the individual poses a
			 danger to the individual or others due to a mental, behavioral, or
			 physical condition.3.National gun violence prevention order and warrant law(a)Enactment of gun violence prevention order lawIn order to receive a grant under section 4, on the date that is 3 years after the date
			 of enactment of this Act, each State shall
			 have
			 in effect legislation that—(1)authorizes a gun violence prevention order and
			 gun violence prevention warrant in accordance with subsection (b); and(2)requires each law enforcement agency of the State to comply with subsection (c).(b)Requirements for gun violence prevention orders and warrantsLegislation required under subsection (a) shall be subject to the following requirements:(1)Application for gun violence prevention orderA family member or close associate of an individual may submit an application to a State court, on
			 a form designed by the court, that—(A)describes the facts and circumstances necessitating that a gun violence prevention
			 order be issued against the named individual;(B)is signed by the applicant, under oath; and(C)includes any additional information required by the State court or magistrate (or other comparable
			 judicial officer)  to demonstrate that possession of a firearm by the
			 named individual poses a significant risk of personal injury to the named
			 individual or
			 others.(2)Examination of applicant and witnessesA State court or magistrate (or other comparable judicial officer) may, before issuing a gun
			 violence prevention order—(A)examine under oath, the individual who applied for the order under paragraph (1) and any witnesses
			 the individual produces;   and(B)(i)require that the individual or any witness submit a signed affidavit, which describes the facts the
			 applicant  or witness believes establish the grounds of the
			 application; or(ii)take an oral statement from the individual or witness under oath.(3)Standard for issuance of order(A)In generalA State court or magistrate (or other comparable judicial officer) may issue a gun violence
			 prevention order only upon a finding of probable cause that possession of
			 a firearm by the named individual poses a significant risk of personal
			 injury to the named individual or others.(B)Notification(i)In generalThe court shall notify the Department of Justice and comparable State agency of the gun violence
			 prevention order not later than 2 court days after issuing the order. The
			 court shall also notify the Department of Justice and comparable State
			 agency of any order restoring the ability of the individual to own or
			 possess firearms not later than 2 court days after issuing the order to
			 restore the individual’s right to own or possess any type of firearms that
			 may be lawfully owned and possessed. Such notice shall be submitted in an
			 electronic format, in a manner prescribed by the Department of Justice and
			 the comparable State agency.(ii)Update of databasesAs soon as practicable after receiving a notification under clause (i), the Department of Justice
			 and comparable State agency shall update the background check databases of
			 the Department and agency, respectively, to reflect the prohibitions
			 articulated in the gun violence prevention order.(4)Issuance of gun violence prevention warrant(A)In generalAfter issuing a gun violence prevention order, a State court or magistrate (or other comparable
			 judicial officer) shall, upon a finding of probable cause to believe that
			 the named individual subject to the order has a firearm in his custody or
			 control, issue a gun violence prevention warrant ordering the temporary
			 seizure of
			 all firearms specified in the warrant.(B)RequirementSubject to paragraph (6), a  gun violence prevention warrant issued under subparagraph (A) shall
			 require that any firearm
			 described in the warrant be taken from any place, or from any individual
			 in whose possession, the firearm may be.(5)Service of gun violence prevention orderWhen serving a gun violence prevention order, a law enforcement officer shall provide the
			 individual
			 with a form to
			 request a hearing in accordance with paragraph (6)(F).(6)Temporary seizure of firearms(A)In generalWhen a law enforcement officer takes property under a gun violence prevention warrant, the law
			 enforcement officer shall give a receipt for
			 the property taken, specifying the property in detail, to the individual
			 from whom it
			 was taken. In the absence of a person, the  law enforcement officer shall
			 leave the receipt
			 in the place where the law enforcement officer found the property.(B)Temporary custody of seized firearmsAll firearms seized pursuant to a gun violence prevention warrant shall be retained by the law
			 enforcement  officer or the
			 law enforcement agency in custody, subject to the order of the court that
			 issued the warrant or to any other court in which an offense with respect
			 to
			 the firearm is triable.(C)Limitation on seizure of firearmsIf the location to be searched during the execution of a gun violence prevention warrant is jointly
			 occupied by multiple parties and a firearm is located during the execution
			 of the seizure warrant, and it is determined that the firearm is owned by
			 an individual other than the individual named in the gun violence
			 prevention
			 warrant, the firearm may not be seized if—(i)the firearm is stored in a manner that the individual named in the gun violence prevention warrant
			 does
			 not have access to or control of the firearm; and(ii)there is no evidence of unlawful possession of the firearm by the owner.(D)Gun safeIf the location to be searched during the execution of a gun violence prevention warrant is jointly
			 occupied by multiple parties and a gun safe is located, and it is
			 determined that the gun safe is owned by an individual other than the
			 individual
			 named in the gun violence prevention warrant, the contents of the gun safe
			 shall not be searched except in the owner’s presence, or with the owner's
			 consent,
			 or unless a valid search warrant has been obtained.(E)Return of firearm to rightful ownerIf any individual who is not a named individual in a gun violence prevention warrant claims title
			 to a firearm seized pursuant to a gun violence prevention warrant, the
			 firearm shall be returned to the lawful owner not later than 30 days after
			 the date on which the title is claimed.(F)Right to request a hearingA named individual may submit 1 written request at any time during the effective period of a gun
			 violence prevention order
			 issued against the individual for a hearing for an order allowing the
			 individual  to own, possess,
			 purchase, or receive a firearm.(7)Hearing on gun violence prevention order and gun violence prevention warrant(A)In generalExcept as provided in subparagraph (E), not later than 14 days after the date on which a  gun
			 violence prevention order and, when applicable, a gun violence prevention
			 warrant, is issued,  the court that issued the order and, when applicable,
			 the warrant, or another court in that same jurisdiction, shall hold a
			 hearing
			 to determine whether the individual who is the subject of the order may
			 have
			 under the custody or control of the individual, own, purchase, possess, or
			 receive
			 firearms and, when applicable, whether any seized firearms should be
			 returned to the individual named in the warrant.(B)NoticeThe individual named in a gun violence prevention order requested to be renewed under subparagraph
			 (A) shall be given written notice and an opportunity to be heard on the
			 matter.(C)Burden of proof(i)In generalExcept as provided in clause (ii), at any hearing conducted under subparagraph (A), the State or
			 petitioner shall have the burden of
			 establishing probable cause that
			 the individual poses a significant risk of personal injury to the
			 individual or others by owning or possessing the firearm.(ii)Higher burden of proofA State may establish a burden of proof  for hearings conducted under subparagraph (A) that is
			 higher than the burden of proof required under clause (i).(D)Requirements upon finding of significant riskIf the named individual is found at the hearing to pose a significant risk of personal injury to
			 the named individual or others by owning or possessing a firearm, the
			 following shall apply:(i)The firearm or firearms seized pursuant to the warrant shall be retained by the law enforcement
			 agency for a period not to exceed 1 year.(ii)The named individual shall be prohibited from owning or possessing, purchasing or receiving, or
			 attempting to purchase or receive a firearm for a period not to exceed 1
			 year, a violation of which shall be considered a misdemeanor offense.(iii)The court shall notify the Department of Justice  and comparable State agency of the gun violence
			 prevention order not later
			 than 2 court days after issuing the order. The court shall also notify the
			 Department of Justice and comparable State agency of any order restoring
			 the ability of the individual
			 to own or possess
			 firearms not later than 2 court days after issuing the order to restore
			 the
			 individual's right to own or possess any type of firearms that may be
			 lawfully
			 owned and possessed. Such notice shall be submitted in an electronic
			 format, in a manner prescribed by the Department of Justice and the
			 comparable State agency.(iv)As soon as practicable after receiving a notification under clause (iii), the Department of Justice
			 and comparable State agency shall update the background check databases of
			 the Department and agency, respectively, to reflect—(I)the prohibitions
			 articulated in the gun violence prevention order; or(II)an order issued to restore an individual's right to own or possess a firearm.(E)Return of firearmsIf the court finds that the State has not met the required standard of proof, any firearm seized
			 pursuant to the warrant shall be returned to the named
			 individual not later than 30 days after the hearing.(F)Limitation on hearing requirementIf an individual named in a gun violence prevention warrant is prohibited from owning or possessing
			 a
			 firearm for a period of 1 year or more by another provision of State or
			 Federal law, a hearing pursuant to subparagraph (A) is not required and
			 the court shall issue an order to hold the firearm until either the
			 individual is
			 no longer prohibited from owning a firearm or the individual sells or
			 transfers ownership of the firearm to a licensed firearm dealer.(8)Renewing gun violence prevention order and gun violence prevention warrant(A)In generalExcept as provided in subparagraph (E), if a law enforcement agency has probable cause to believe
			 that an individual who is  subject to a
			 gun violence
			 prevention order continues to pose a significant risk of personal injury
			 to the named individual or others by possessing a firearm, the agency may
			 initiate a request for a renewal of the order, on a form designed by the
			 court, describing the facts and circumstances necessitating the
			 request.(B)NoticeThe individual named in the gun violence prevention order  requested to be renewed under
			 subparagraph (A) shall be given written notice and an
			 opportunity to be heard on the matter.(C)HearingAfter notice is given under subparagraph (B), a hearing shall be held to determine if a
			 request for renewal of the order shall be issued.(D)Issuance of renewalExcept as provided in subparagraph (E), a State court may issue a renewal
			 of a
			 gun violence prevention order if there is probable cause to believe that
			 the individual who is subject to the order continues to pose a significant
			 risk of
			 personal injury to the named individual or others by possessing a firearm.(E)Higher burden of proofA State may establish a burden of proof for initiating a request for or issuing a renewal of a gun
			 violence prevention order that is higher than the burden of proof required
			 under subparagraph (A) or  (D).(F)Notification(i)In generalThe court shall notify the Department of Justice and comparable State agency of a renewal of the
			 gun violence
			 prevention order not later than 2 court days after renewing the order. The
			 court shall also notify the Department of Justice and comparable State
			 agency of any order restoring the ability of the individual to own or
			 possess firearms not later than 2 court days after issuing the order to
			 restore the individual’s right to own or possess any type of firearms that
			 may be lawfully owned and possessed. Such notice shall be submitted in an
			 electronic format, in a manner prescribed by the Department of Justice and
			 the comparable State agency.(ii)Update of databasesAs soon as practicable after receiving a notification under clause (i), the Department of Justice
			 and comparable State agency shall update the background check databases of
			 the Department and agency, respectively, to reflect—(I)the prohibitions
			 articulated in the renewal of the gun violence prevention order; or(II)an order issued to restore an individual's right to own or possess a firearm.(c)Law enforcement check of State firearm databaseEach law enforcement agency of the State shall establish a procedure that requires a law
			 enforcement officer to, in conjunction with performing a wellness check on
			 an individual, check whether the individual is listed on any of the
			 firearm  and ammunition databases of the
			 State or jurisdiction in which the individual resides.(d)Confidentiality protectionsAll information provided to the Department of Justice and comparable State agency pursuant to
			 legislation required under
			 subsection (a) shall be kept
			 confidential, separate, and apart from all other records maintained by the
			 Department of Justice and comparable State agency.4.Pause for  Safety grant program(a)In generalThe Director of the Office of Community Oriented Policing Services of the Department of Justice may
			 make grants to an eligible State to assist the State in carrying out the
			 provisions of the State legislation described in section 3.(b)Eligible
		StateA State shall be eligible to receive grants under this section on and after the date on which—
				(1)the State enacts legislation described in section 3; and(2)the Attorney General determines that the legislation of the State described in paragraph (1)
			 complies with the requirements of section 3.
				(c)Use of fundsFunds awarded under this section may be used by a State to assist law enforcement agencies or the
			 courts of the State in carrying out the provisions of the State
			 legislation described in section 3.(d)Application
				An eligible State desiring a grant under this section
		shall submit to the Director of the Office of Community Oriented Policing Services
			 an application
		at such time, in such manner, and containing or accompanied by such
		information, as the Director may reasonably require.(e)Authorization
		of appropriationsThere are authorized to be appropriated  such sums as are necessary to carry
		out this section.5.Federal firearms prohibitionSection 922 of title 18, United States Code, is amended—(1)in subsection (d)—(A)in paragraph (8)(B)(ii), by striking or at the end;(B)in paragraph (9), by striking the period at the end and inserting ; or; and(C)by inserting after paragraph (9) the following:(10)is subject to a court order that prohibits such person from having under the custody or control of
			 the person, owning, purchasing, possessing, or receiving any firearms.; and(2)in subsection (g)—(A)in paragraph (8)(C)(ii), by striking or at the end;(B)in paragraph (9), by striking the comma at the end and inserting ; or; and(C)by inserting after paragraph (9) the following:(10)who is subject to a court order that prohibits such person from having under the custody or control
			 of the person, owning, purchasing, possessing, or receiving any firearms,.6.Full faith and creditAny gun violence prevention order issued under a State law enacted in accordance with this Act
			 shall have the same full faith and credit in every court within the United
			 States as they have by law or usage in the courts of such State from which
			 they are issued.7.SeverabilityIf any provision of this Act, or an amendment made by this Act, or the application of such
			 provision to any person or circumstance, is held to be invalid, the
			 remainder of this Act, or an amendment made by this Act, or the
			 application of such provision to other persons or circumstances, shall not
			 be affected.
		
